Case 1:07-cv-09329-SHS-DCF Document 309 Filed 03/25/19 Page 1 of 9




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  Leber, et al.,
                                                         07-Cv-9329 (SHS)
                               Plaintiffs,
                   -against-                             OPINION & ORDER
  Citigroup, Inc., et al.,
                               Defendants.

 SIDNEY H. STEIN, U.S. District Judge.


 I.   BACKGROUND
      This “Motion for Pre-Arbitration Relief and Distribution of Attorneys

 Fees Beyond Reasonable Dispute” by co-lead class counsel McTigue Law LLP

 arises out of a dispute between it and Bailey & Glasser LLP, its co-lead class

 counsel in this longstanding ERISA class action. (Doc. 304.) The

 disagreement between co-counsel concerns the proper distribution of $2.3

 million in attorneys’ fees that the Court awarded on January 3, 2019 at the

 time it approved the settlement agreement in this action. (Doc. 294.) That

 attorneys’ fee award is currently being held in an escrow account

 administered by the settlement administrator pending authorization from

 both class counsel firms for its distribution. (McTigue’s Feb. 12, 2019 Letter at

 2, Doc. 295.)

      After the Court entered its order approving the settlement and awarding

 attorneys’ fees, Bailey & Glasser informed McTigue that it will not consent to
Case 1:07-cv-09329-SHS-DCF Document 309 Filed 03/25/19 Page 2 of 9




 the distribution of any amount of attorneys’ fees until a dispute between it

 and McTigue is resolved. Id. Bailey & Glasser represents that it is

 withholding consent because it was allegedly forced to cover a greater

 portion of the litigation expenses than was required under the “Agreement

 Between Law Firms Regarding Co-Counseling” (the “Co-Counsel

 Agreement,” Doc. 297 Ex. A) that both firms entered into in 2009. (Bailey &

 Glasser’s Feb. 13, 2019 Letter at 2, Doc. 296.)

     In a letter dated February 12, 2019, McTigue informed the Court of its

 intention to file a motion seeking an order allocating attorneys’ fees among

 class counsel, or, in the alternative, simply ordering the distribution of the

 fees based on the firms’ lodestar percentages set forth in the Co-Counsel

 Agreement. (McTigue’s Feb. 12, 2019 Letter at 1, Doc. 295.) In response,

 Bailey & Glasser called the Court’s attention to that Agreement’s arbitration

 clause, which requires the two firms to attempt to resolve “any dispute

 arising under or relating to the terms of this Agreement” through mediation

 and, if that fails, through arbitration. (Bailey & Glasser’s Feb. 13, 2019 Letter

 at 1, Doc. 296.)

     The Court held a telephone conference with the two firms on February

 21, 2019, during which it encouraged class counsel to resolve the dispute

 themselves but stated that it would accept appropriate motions if that proved




                                          2
Case 1:07-cv-09329-SHS-DCF Document 309 Filed 03/25/19 Page 3 of 9




 impossible. One week later, Bailey & Glasser filed a motion to compel

 arbitration (Doc. 299) but withdrew that motion shortly thereafter (Doc. 301).

 On March 5, 2019, McTigue filed this motion for pre-arbitration relief.

      In its motion, McTigue requests that the Court order the immediate

 distribution of all but $250,000 of the $2.3 million attorneys’ fees award on the

 grounds that “most of the attorneys fees [are] beyond reasonable dispute.”

 (McTigue’s Mem. at 3, Doc. 305.) In its opposition, Bailey & Glasser reiterates

 its belief that the dispute must be submitted to mediation and arbitration

 pursuant to the Co-Counsel Agreement.


 II. DISCUSSION
      McTigue’s motion raises two issues: first, whether the dispute need be

 resolved through mediation and arbitration; and second, whether the Court

 should grant the pre-arbitration relief that McTigue requests. For the

 following reasons, the Court (1) finds that the dispute must be resolved

 through the alternative dispute resolution mechanisms set out in the Co-

 Counsel Agreement and (2) declines to grant the requested pre-arbitration

 relief.


      A. The Dispute Must Be Resolved Through the Alternative Dispute
         Resolution Procedures Set Out in the Co-Counsel Agreement.
      When deciding whether a dispute must be submitted to arbitration

 pursuant to an arbitration clause, a district court must first “determine



                                        3
Case 1:07-cv-09329-SHS-DCF Document 309 Filed 03/25/19 Page 4 of 9




 whether the parties agreed to arbitrate; second, it must determine the scope

 of that agreement.” Mehler v. Terminix Intern. Co., 205 F.3d 44, 47 (2d Cir.

 2000); see also Campaniello Imps., Ltd. v. Saporiti Italia S.p.A., 117 F.3d 655, 666

 (2d Cir. 1997). McTigue has not contested the existence or the validity of the

 Co-Counsel Agreement itself or the arbitration clause contained within it.

 Therefore, the Court moves directly to the second question: the scope of that

 agreement.

     The U.S. Court of Appeals for the Second Circuit has written that a

 district court faced with this question should decide at the outset whether the

 arbitration agreement is broad or narrow. In Collins & Aikman Products Co. v.

 Building Systems, Inc., it wrote as follows:

     [I]f the arbitration clause is broad, there arises a presumption of
     arbitrability; if however, the dispute is in respect of a manner that,
     on its face, is clearly collateral to the contract, then a court should
     test the presumption by reviewing the allegations underlying the
     dispute and by asking whether the claim alleged implicated issues
     of contract construction or the parties’ rights and obligations under
     it. If the answer is yes, then the collateral dispute falls within the
     scope of the arbitration agreement.

 58 F.3d 16, 23 (2d Cir. 1995); see Norcom Electronics Corp. v. CIM USA Inc., 104

 F. Supp. 2d 198, 203 (S.D.N.Y. 2000).

     The arbitration clause in the Co-Counsel Agreement provides that “[i]n

 the event of any dispute arising under or relating to the terms of this

 Agreement, it is agreed that the dispute is to be first mediated. If no



                                           4
Case 1:07-cv-09329-SHS-DCF Document 309 Filed 03/25/19 Page 5 of 9




 agreement is reached after mediation, then the parties agree to participate in

 binding arbitration.” (McTigue’s Feb. 19, 2019 Letter, Ex. A § 8, Doc. 297.)

 This language is a classic example of a broad arbitration clause. Collins &

 Aikman Products, 58 F.3d at 20 (stating that a clause “submitting to arbitration

 ‘[a]ny claim or controversy arising out of or relating to th[e] agreement,’ is the

 paradigm of a broad clause.”). Therefore, this dispute is subject to a

 “presumption of arbitrability” as set forth in Collins & Aikman Products. Id. at

 23.

       Furthermore, the disagreement involves an issue that is squarely

 addressed by the terms of the Co-Counsel Agreement. Section 4 of the

 contract is titled “Attorney Fees and Expenses” and expressly addresses the

 method of disbursement of attorneys’ fees “recovered through the Matter”

 including “in a class action settlement.” (McTigue’s Feb. 19, 2019 Letter, Ex.

 A § 4, Doc 297.) McTigue’s and Bailey & Glasser’s current dispute over the

 disbursement of attorneys’ fees therefore is a dispute “arising under or

 relating to the terms of th[e] Agreement.” Id. § 8.

       In addition, federal substantive law of arbitrability, which governs the

 determination of an arbitration agreement’s scope, counsels that “questions

 of arbitrability must be addressed with a healthy regard for the federal policy

 favoring arbitration . . . . The [Federal] Arbitration Act establishes that, as a




                                          5
Case 1:07-cv-09329-SHS-DCF Document 309 Filed 03/25/19 Page 6 of 9




 matter of federal law, any doubts concerning the scope of arbitrable issues

 should be resolved in favor of arbitration.” Progressive Cas. Ins. Co. v. C.A.

 Reaseguradora Nacional De Venezuela, 991 F.2d 42, 48 (2d Cir. 1993) (quoting

 Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626

 (1985)). “Indeed, unless it can be said ‘with positive assurance that the

 arbitration clause is not susceptible of an interpretation that covers the

 asserted dispute,’ the dispute should be submitted to arbitration.” Concourse

 Village, Inc. v. Local 32E, Service Employees Int'l Union, 822 F.2d 302, 304 (2d

 Cir. 1987) (quoting United Steelworkers of America v. Warrior & Gulf Navigation

 Co., 363 U.S. 574, 582-83 (1960)); Nat'l City Golf Fin. v. Higher Ground Country

 Club Mgmt. Co., 641 F. Supp. 2d 196, 208-09 (S.D.N.Y. 2009). Accordingly,

 “federal policy favoring arbitration requires [courts] to construe arbitration

 clauses as broadly as possible.” Genesco, Inc. v. Kakiuchi & Co., 815 F.2d 840,

 847 (2d Cir. 1987).

     McTigue argues that “most of the attorneys fees are beyond reasonable

 dispute, [so] there is no just reason to delay the distribution of the amount

 beyond reasonable dispute any longer.” (McTigue’s Mem. at 3, Doc. 305.)

 However, McTigue cannot unilaterally decide that some portion of the fees is

 not in dispute. Bailey & Glasser has chosen to contest the division of the

 entire attorneys’ fee award by withholding its consent to distribution. The




                                          6
Case 1:07-cv-09329-SHS-DCF Document 309 Filed 03/25/19 Page 7 of 9




 dispute therefore extends to the entire $2.3 million and the firms must honor

 the agreement they made to resolve “any dispute arising under or relating to

 the terms of [the Co-Counsel] Agreement” through mediation and

 arbitration. (McTigue’s Feb. 19, 2019 Letter, Ex. A § 4, Doc 297.) McTigue

 urges that the entire disagreement is one ginned up by Bailey & Glasser, the

 substantially larger firm, as a means of exerting economic pressure on

 McTigue by depriving McTigue of a significant amount of fees in the hope of

 coercing McTigue to agree to Bailey & Glasser’s proposed modification of the

 split in fees. (McTigue’s Mem. at 4, Doc. 305.) Regardless of the alleged

 motivation, the agreement to arbitrate will be honored and the arbitrator will

 be able to hear all appropriate arguments and decide accordingly.


     B. The Court Declines to Grant the Pre-Arbitration Relief McTigue
        Requests.
     McTigue styles its request as one for “pre-arbitration relief.” A review of

 relevant Second Circuit case law reveals that district courts may indeed grant

 pre-arbitration relief, but that relief appears to be in the form of an injunction

 to preserve the status quo when a dispute is subject to mandatory arbitration

 pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq. Benihana, Inc. v.

 Benihana of Tokyo, LLC, 784 F.3d 887, 895-96 (2d Cir. 2015) (“Where the parties

 have agreed to arbitrate a dispute, a district court has jurisdiction to issue a

 preliminary injunction to preserve the status quo pending arbitration.”)



                                         7
Case 1:07-cv-09329-SHS-DCF Document 309 Filed 03/25/19 Page 8 of 9




 (internal quotations omitted); Blumenthal v. Merrill Lynch, Pierce, Fenner &

 Smith, Inc., 910 F.2d 1049, 1051-54 (2d Cir. 1990); CHARLES ALAN WRIGHT &

 ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 3569 (3d ed.); see also

 Aggarao v. MOL Ship Management Co., 675 F.3d 355, 376 (4th Cir. 2012); Merrill

 Lynch, Pierce, Fenner & Smith, Inc. v. Salvano, 999 F.2d 211 (7th Cir. 1992).

     Courts are permitted to issue pre-arbitration injunctive relief in order to

 aid the arbitration process because “[a]rbitration can become a hollow

 formality if parties are able to alter irreversibly the status quo before the

 arbitrators are able to render a decision in the dispute.” Blumenthal, 910 F.2d

 at 1053. The standard for such an injunction is the same as for preliminary

 injunctions generally: the party seeking the injunction must demonstrate “(1)

 a likelihood of success on the merits or . . . sufficiently serious questions

 going to the merits to make them a fair ground for litigation and a balance of

 hardships tipping decidedly in the plaintiff's favor; (2) a likelihood of

 irreparable injury in the absence of an injunction; (3) that the balance of

 hardships tips in the plaintiff's favor; and (4) that the public interest would

 not be disserved by the issuance of an injunction.” Benihana, 784 F.3d at 896.

     The pre-arbitration relief that McTigue seeks is an order directing the

 settlement administrator to distribute all but $250,000 of the attorneys’ fee

 award prior to arbitration. A preliminary injunction to that effect manifestly




                                          8
Case 1:07-cv-09329-SHS-DCF Document 309 Filed 03/25/19 Page 9 of 9




would not preserve the status quo; rather, it would disturb the status quo by

distributing the funds that are in dispute. Therefore, an injunction ordering

the disbursement of these funds would not serve to "preserve the

meaningfulness of the arbitration." Blumenthal, 910 F.2d at 1053.

    The Court therefore denies McTigue' s motion for pre-arbitration relief.

The parties are directed to proceed with mediation and, if necessary,

arbitration. The mediation shall take place on April 2, 2019, as the firms have

agreed. (Bailey & Glasser' s Opp. at 7, Doc. 307; McTigue' s Reply at 2, Doc.

308.) If mediation fails, the firms shall proceed immediately to arbitration

pursuant to Section 8 of the Co-Counsel Agreement.




Dated: New York, New York
       March 25, 2019




                                        9
